Exhibit 10.2

Execution Version

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

PERFORMANCE FOOD GROUP COMPANY

2015 OMNIBUS INCENTIVE PLAN

Performance Food Group Company (the “Company”), pursuant to its 2015 Omnibus
Incentive Plan (the “Plan”), hereby grants to the Participant set forth below
the number of Restricted Stock Units set forth below. The Restricted Stock Units
are subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Unit Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

 

Participant:

David Flitman

 

Date of Grant:

July 30, 2015

 

Vesting Commencement Date:

January 19, 2015

 

Number of Restricted Stock Units:

369,004

 

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event):

 

  •   100% of the Restricted Stock Units will vest on the fourth
(4th) anniversary of the Vesting Commencement Date; provided, however, that the
Restricted Stock Units will vest earlier as follows:

 

  •   50% of the Restricted Stock Units will vest at such time as the Sponsor
(as defined below) shall have received cash proceeds in respect of its direct or
indirect equity investment in the Company that represents at least (A) 2.0 times
the Sponsor’s aggregate direct or indirect investment in the Company’s equity
securities and (B) a 12% annual internal rate of return; and

 

  •   50% of the Restricted Stock Units will vest at such time as the Sponsor
(as defined below) shall have received cash proceeds in respect of its direct or
indirect equity investment in the Company that represents at least (A) 2.5 times
the Sponsor’s aggregate direct or indirect investment in the Company’s equity
securities and (B) a 12% annual internal rate of return

 

 

provided, however, that if the Participant undergoes a Termination by the
Service Recipient without Cause (excluding as a result of the Participant’s
Disability) or by the Participant for Good Reason at the time of, or at any time



--------------------------------------------------------------------------------

 

following the consummation of a Change in Control, the Participant shall fully
vest in the Participant’s Restricted Stock Units. Notwithstanding the foregoing,
in the event of a Termination by the Company without Cause (excluding as a
result of the Participant’s Disability) within 180 days prior to the occurrence
of a Change in Control, the Participant shall be deemed to have continued
employment and been so terminated upon consummation of the Change in Control in
accordance with the foregoing; and

 

  provided, further, that if the Participant undergoes a Termination (i) by the
Service Recipient without Cause, (ii) by the Participant for Good Reason, or
(iii) as a result of the Participant’s death or Disability, in each case prior
to a Change in Control, the unvested Restricted Stock Units will vest on a
pro-rata basis following a Termination in an amount equal to the fraction,
(x) the numerator of which is the number of days from the Vesting Commencement
Date through the date of Termination and (y) the denominator of which is 1,461.

 

  •   The provisions of Section 9(d)(ii) of the Plan are incorporated herein by
reference and made a part hereof.

Additional Terms:

 

  •   Notwithstanding the Plan, “Change in Control” shall mean: (i) at any time,
any transaction or series of related transactions which result in an independent
third-party acquiring shares of the Common Stock which represent more than 50%
of the total voting power or economic interest in the Company and (ii) at any
time, a sale or disposition of all or substantially all of the assets of the
Company on a consolidated basis; provided, that, in the case of clause
(i) above, such transactions shall only constitute a Change in Control if it
results in The Blackstone Group L.P. and its affiliated investment funds (the
“Sponsor”) ceasing to have the power (whether by ownership of voting securities,
contractual right, or otherwise) collectively to elect a majority of the Board;
and provided, further, that payment and settlement of the Restricted Stock Unit
otherwise due on the occurrence of a Change in Control that is not a change in
ownership or effective control of the Company or of a substantial portion of its
assets (within the meaning of Section 409A of the Code (“Section 409A”) (“409A
Change in Control”) shall be deferred and paid or settled, as applies, on the
first such payment or settlement event thereafter, applicable above, that is
permitted under Section 409A.

 

  •  

Attached hereto as Exhibit A are restrictive covenants applicable to the
Participant in consideration for the

 

2



--------------------------------------------------------------------------------

 

Restricted Stock Unit Award which are incorporated in their entirety into the
Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement.

 

  •   In addition to the terms and conditions set forth in the Stockholders
Agreement that Participant will execute and deliver upon settlement of any
Common Stock delivered in respect of the Restricted Stock Units, substantially
in the form attached hereto as Exhibit B, such Restricted Stock Units are
subject to a right of repurchase in favor of the Company at the then-applicable
Fair Market Value, as determined by the Company, which repurchase right may be
exercised anytime during a 12-month period beginning at the later of (i) 185
days following the Participant’s receive of such shares of Common Stock and
(ii) the date of the Participant’s Termination. Any repurchase right exercised
must be exercised for cash.

*            *             *

 

3



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

PERFORMANCE FOOD GROUP COMPANY     

PARTICIPANT

/s/ George L. Holm

    

/s/ David Flitman

By: George L. Holm      Title: President & CEO     

 

[Signature Page to Restricted Stock Unit Grant Notice]



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

PERFORMANCE FOOD GROUP COMPANY

2015 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Performance Food Group Company 2015 Omnibus Incentive Plan
(the “Plan”), Performance Food Group Company (the “Company”) and the Participant
agree as follows. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock). The Company may make one or more additional grants of
Restricted Stock Units to the Participant under this Restricted Stock Unit
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Restricted Stock Unit
Agreement to the extent provided therein. The Company reserves all rights with
respect to the granting of additional Restricted Stock Units hereunder and makes
no implied promise to grant additional Restricted Stock Units.

2. Vesting. Subject to the conditions contained herein and the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.
Notwithstanding such vesting, the Restricted Period applicable to any Restricted
Stock Unit shall extend beyond vesting through the date of the Participant’s
Termination; provided, however, that if such Termination does not constitute a
“separation from service” within the meaning of Section 409A of the Code, the
Restricted Period shall extend through the date of the Participant’s “separation
from service”.

3. Dividend Equivalents. The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in an amount equal to (a) the number of the Participant’s outstanding Restricted
Stock Units multiplied by (b) the dollar amount of each such stockholder
dividend per share of Common Stock divided by (c) the Fair Market Value of one
share of Common Stock on the date of the dividend payment, which dividend
equivalent amount shall be converted into a grant of additional Restricted Stock
Units (based on such Fair Market Value) and shall vest (to the extent not then
vested) and settle in the same proportion and at the same time as the Restricted
Stock Units on which the dividend equivalent is granted and settled. In the
event that any Restricted Stock Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Restricted Stock Units.

4. Settlement of Restricted Stock Units. Except as set forth in the Grant
Notice, the provisions of Section 9(d)(ii) of the Plan are incorporated herein
by reference and made a part hereof.

5. Treatment of Restricted Stock Units Upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

6. Company; Participant.

(a) The term “Company” as used in this Agreement with reference to employment or
service shall include the Company and its subsidiaries.



--------------------------------------------------------------------------------

(b) Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the person or persons to whom the
Restricted Stock Units may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.

7. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock Units shall terminate and become of
no further effect.

8. Rights as Stockholder. The Participant or a permitted transferee of the
Restricted Stock Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Restricted Stock Unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.

9. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

10. Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company General Counsel, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s last known
address, as reflected in the Company’s records. Notwithstanding the above, all
notices and communications between the Participant and any third-party plan
administrator shall be mailed, delivered, transmitted or sent in accordance with
the procedures established by such third-party plan administrator and
communicated to the Participant from time to time.

11. No Right to Continued Service. This Agreement does not confer upon the
Participant any right to continue as an employee or service provider to the
Company.

12. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

13. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Committee. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

 

6



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Restricted Stock Unit Agreement, the Grant Notice or the Plan to the
contrary, if any suit or claim is instituted by the Participant or the Company
relating to this Restricted Stock Unit Agreement, the Grant Notice or the Plan,
the Participant hereby submits to the exclusive jurisdiction of and venue in the
courts of Delaware.

15. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.

16. Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be compliant with Section 409A of the Code and shall be
interpreted as such.

 

7



--------------------------------------------------------------------------------

Exhibit A: Restrictive Covenants

 

(a) Confidential Information. The Participant acknowledges and agrees that the
information, observations, and data obtained by the Participant while employed
by the Company or any of its subsidiaries concerning the business affairs of the
Company or any subsidiary of the Company (“Confidential Information”) are the
property of the Company or such subsidiary. Consequently, the Participant agrees
that, except to the extent necessary for the Participant to discharge the
Participant’s duties to the Company (as determined in the Participant’s
reasonable discretion) or as required by applicable law, statute, ordinance,
rule, regulation or orders of courts or regulatory authorities, the Participant
shall not at any time (whether during or after the period of the Participant’s
employment) disclose to any unauthorized person or use for his own account any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of the Participant’s acts
or omissions to act or as required by law. The Participant shall deliver to the
Company at the termination of the Participant’s employment, or at any other time
the Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information, Work Product (as defined below) and the business
of the Company or any subsidiary of the Company which the Participant may then
possess or have under his control.

 

(b) Inventions and Patents. The Participant agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, and all similar or related information which relates to the Company’s
or any of its subsidiaries’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Participant prior to the date hereof while employed by
the Company or any of its subsidiaries (“Work Product”) belong to the Company or
such subsidiary. The Participant will promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the period of the Participant’s employment) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

 

(c) Non-compete. The Participant acknowledges that in the course of the
Participant’s employment with the Company and its subsidiaries the Participant
will become familiar with the Company’s and its subsidiaries’ trade secrets and
with other Confidential Information and that the Participant’s services have
been and. will be of special, unique and extraordinary value to the Company and
its subsidiaries. Therefore, the Participant agrees that the Participant shall
not, during the period commencing on the Effective Date (as defined in the
Participant’s offer letter with the Company, dated December 11, 2014) and ending
on the first (1st) anniversary following the termination of the Participant’s
employment (the “Restricted Period”), directly or indirectly own, operate,
manage, control, participate in, consult with, advise or engage in services for
any competitor of the Company or its subsidiaries or in any manner engage in any
start up of a business (including by the Participant or in association with any
person, firm, corporate or other business organization or through any other
entity) in Competition with the businesses of the Company or its subsidiaries. A
“Competitor” and “Competition” mean any business, in any geographical or market
area where the Company conducts business or provides products or services, that
competes with the business of the Company, including any business in which the
Company engaged during the course of the Participant’s employment with the
Company and its subsidiaries and any business that the Company was actively
considering conducting at the time of the Participant’s termination of service
and of which the Participant have, or reasonably should have, knowledge. Nothing
herein shall prohibit the Participant from being a passive owner of not more
than 2% of the outstanding stock or equity of an entity which is publicly
traded, so long as the Participant has no active participation in the business
of such entity.



--------------------------------------------------------------------------------

(d) Non-solicitation. During the Restricted Period, the Participant shall not
directly or knowingly indirectly through another entity (i) induce or attempt to
induce any employee of the Company or any of its subsidiaries to leave the
employ of the Company or such subsidiary, or in any way interfere with the
relationship between the Company or any of its subsidiaries and any employee,
including, without limitation, inducing or attempting to induce any union,
employee or group of employees to interfere with the business or operations of
the Company or its subsidiaries, (ii) hire any person who was an employee of the
Company or any subsidiary of the Company at any time within the six-month period
prior to the date the Participant employs or seeks to employ such person, or
(iii) induce or attempt to induce any customer, supplier, distributor,
franchisee, licensee or other business relation of the Company or any subsidiary
of the Company to cease doing business with the Company or such subsidiary, or
in any way interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee or business relation and the Company or any
subsidiary of the Company.

 

(e) Non-disparagement. The Participant shall not at any time during or after the
period of the Participant’s employment whether in writing or orally, criticize,
disparage, or otherwise demean in any way the Company or its subsidiaries or
their respective products, officers, directors, employees or shareholders.

 

(f) Enforcement. The Participant agrees that (i) the covenants set forth in this
Restrictive Covenants section are reasonable in all respects, including, where
applicable, geographical and temporal scope, and (ii) the Company would not have
entered into this Agreement but for the Participant’s covenants contained
herein, and (iii) the covenants contained herein have been made in order to
induce the Company to enter into this Agreement. If, at the time of enforcement
of this Restrictive Covenants section, a court shall hold that the duration,
scope or area restrictions stated herein are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. The Participant recognizes and affirms that in the event of
the Participant’s breach of any provision of this Restrictive Covenants section,
money damages would be inadequate and the Company would have no adequate remedy
at law. Accordingly, the Participant agrees that in the event of a breach or a
threatened breach by the Participant of any of the provisions of this
Restrictive Covenants section, the Company, in addition and supplementary to
other rights and remedies granted by law existing in its favor (including
recovery of damages and costs), may apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof
(without posting a bond or other security). Each party shall bear its own legal
fees to enforce the covenants set forth in this Restrictive Covenants section.

 

(g) Future Cooperation. The Participant agrees that upon the Company’s
reasonable request following the Participant’s termination of employment, the
Participant will use reasonable efforts to assist and cooperate with the Company
in connection with the defense or prosecution of any claim that may be made
against or by the Company or its affiliates, or in connection with any ongoing
or future investigation or dispute or claim of any kind involving the Company or
its affiliates, including any proceeding before any arbitral, administrative,
regulatory, self-regulatory, judicial, legislative, or other body or agency. The
Participant will be entitled only to reimbursement for reasonable out-of-pocket
expenses (including travel expenses) incurred in connection with providing such
assistance.

 

9